COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Ortiz and Raphael
UNPUBLISHED


              Argued at Richmond, Virginia


              ERIC DOMINIQUE TAYLOR LYNCH
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0782-21-2                                   JUDGE STUART A. RAPHAEL
                                                                                   JUNE 7, 2022
              COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                                              Gordon F. Willis, Judge

                               Tara-Beth Coleman (Strentz Greene & Coleman, PLC, on brief), for
                               appellant.

                               Tanner M. Russo, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     The trial court convicted appellant Eric Dominique Taylor Lynch of possessing a

              Schedule I or II controlled substance, driving with a suspended or revoked license, driving while

              under the influence of drugs or alcohol (DWI), and drinking while driving. He challenges only

              the sufficiency of the evidence supporting his drug-possession and DWI convictions. Finding no

              error in either conviction, we affirm.

                                                        BACKGROUND

                     We recite the facts “in the ‘light most favorable’ to the Commonwealth, the prevailing

              party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022) (quoting

              Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires that we “discard the

              evidence of the accused in conflict with that of the Commonwealth, and regard as true all the




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

       On the night of September 2, 2020, Officer J. Gilworth was dispatched to the service road

behind a Krispy Kreme store to check on a man asleep at the wheel of a car “in the middle of the

roadway.” When Gilworth arrived, he found Taylor Lynch alone in the car, sleeping in the

driver’s seat. Gilworth approached the driver’s side of the car and noted the vehicle

identification number. Startled, Taylor Lynch awoke, taking his foot off the brake pedal.

Because the car was already in drive, the car lurched forward. At Gilworth’s direction,

Taylor Lynch shifted the car’s transmission from “drive” to “park.”

       When asked why he was in the driver’s seat, Taylor Lynch at first said that he “wasn’t

supposed to be behind the wheel” but later said he didn’t know why. Taylor Lynch, who was

illuminated by the headlights of a second officer’s vehicle, appeared “nervous” and was “very

fidgety, very antsy,” with “very quick” eye movements and “very fast” speech. “Every part of

his body was moving.” Taylor Lynch said the headlights “bother[ed]” his eyes. In Gilworth’s

experience, light sensitivity and rapid-eye movement suggested being “under the influence of a

narcotic or stimulant.”

       Exiting the vehicle at Gilworth’s request, Taylor Lynch immediately bent over and began

to “hop/wobble” to the curb “as if he couldn’t walk.” He said he had a “charley horse” in his leg

from sleeping so long. When Gilworth asked who owned the car, Taylor Lynch hesitated at first

but then answered that the car belonged to his friend “Jason.” Upon further questioning,

Taylor Lynch looked around “with fast motor movements” and reached for his pockets.

Gilworth reminded him to keep his hands visible and asked for his name and date of birth.

Taylor Lynch spoke so quickly Gilworth could not understand him. When pressed again,

Taylor Lynch could not recall his birth year.

                                                -2-
       He tried to stand, denied he was moving, and ignored the officers’ directives to stay

seated. Concerned that he might flee, Gilworth handcuffed Taylor Lynch, securing his hands

behind his back. Even so, Taylor Lynch reached toward his waistband. He claimed he had a

knife, but Gilworth saw only a plastic baggie in Taylor Lynch’s hand. When Gilworth tried to

retrieve it, Taylor Lynch “immediately threw his weight backwards on top of his hands” and

“flew backwards” as he “screamed at the top of his lungs” that his “leg was locking up.”

Taylor Lynch said he could not stand, prompting the officers to lift him into the back of a police

car and call an ambulance. Searching him, Gilworth retrieved a plastic baggie from

Taylor Lynch’s waistband. Gilworth found no knife. Taylor Lynch was transported to the

hospital.

       When Officer Finbarr Murphy searched the vehicle, he found methamphetamine in plain

view in an “open tray” console next to the driver’s seat. Other objects were in the center console

as well. But Murphy testified that the methamphetamine was lying there “plainly” in view and

“unpackaged.” An open container of black cherry malt liquor was also sitting in the center

console.1 Several empty, clear plastic baggies were strewn throughout the vehicle, including

“within the center console area,” and a digital scale was lodged between the driver’s seat and the

center console. When Murphy opened a trash bag on the passenger-side floorboard, he found a

syringe filled with “a dark liquid substance,” as well as “a spoon containing a white residue.” He

also found a box of clear plastic baggies and several phones.

       When Murphy arrived at the hospital, Taylor Lynch was unconscious. A physician tried

repeatedly to rouse him by rubbing his sternum, but Taylor Lynch kept falling back asleep.



       1
         At trial, Murphy could not recall whether the malt liquor was in the console or in the
console cupholder, but he noted in his report that the malt liquor was “in the center console.” He
could not recall whether he needed to “manipulate” the other items in the console to see the
methamphetamine.
                                                -3-
When a nurse began to draw blood for medical treatment, however, Taylor Lynch awakened and

refused testing and any medical attention. Murphy transported Taylor Lynch to the police

department and obtained warrants for his arrest.

       Testifying in his own defense, Taylor Lynch said that he borrowed the car from his

friend, Jason Rice,2 and that he had been driving for “a couple of hours” before the police

approached him. Taylor Lynch said he was unaware of the drugs and drug paraphernalia in the

car because it was dark when he borrowed it and the interior light did not function. He admitted

that he was asleep when the police approached, but he denied being under the influence of any

substance. Taylor Lynch admitted that he had a felony conviction.

       The trial court convicted Taylor Lynch of possessing a Schedule I or II controlled

substance, driving with a suspended license, driving under the influence, and consuming alcohol

while driving. The court sentenced him to a total active sentence of one year and eight months’

incarceration, two years’ probation, fines totaling $350, and restitution of $250.

       Taylor Lynch challenges only his conviction for driving under the influence

(CR20001171-00) and his conviction for possessing a controlled substance (CR20001169-00).

                                           ANALYSIS

       “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). The Court “does not ‘ask itself whether it believes

that the evidence at the trial established guilt beyond a reasonable doubt.’” Cady, 300 Va. at 329



       2
         The record is silent about who owned the car. Officer Murphy testified that he did not
believe the car was registered in Virginia, but he did not run the VIN during the incident. The
defense elicited testimony from Officer Murphy that he had arrested Jason Rice for drug
possession about a month after the incident at issue.
                                                -4-
(quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). Instead, we ask “whether any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id. (quoting Sullivan v. Commonwealth, 280 Va. 672, 676 (2010)). “If there is

evidentiary support for the conviction, ‘the reviewing court is not permitted to substitute its own

judgment, even if its opinion might differ from the conclusions reached by the finder of fact at

the trial.’” Eberhardt v. Commonwealth, 74 Va. App. 23, 31 (2021) (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)).

                                   A. Driving While Intoxicated

       Code § 18.2-266(iv) prohibits a person from operating a motor vehicle when he is under

the influence of alcohol, drugs, or a combination of alcohol and drugs “to a degree which impairs

his ability to drive or operate any motor vehicle . . . safely.” Taylor Lynch contends that the

evidence failed to prove that he was driving while intoxicated. He argues that he was not under

the influence of a powerful stimulant like methamphetamine because he was sleeping or

unconscious in the vehicle and at the hospital. He stresses that no field sobriety tests were

administered and that he underwent neither breath nor blood tests to determine whether he was

under the influence. He concludes that the Commonwealth failed to exclude the reasonable

hypothesis that a medical condition caused his “odd behavior.”

       We disagree. Contrary to Taylor Lynch’s suggestion, Code § 18.2-266 does not require

“chemical testing” or “proof of a specific blood-alcohol level.” Beckham v. Commonwealth, 67

Va. App. 654, 662 (2017). To be sure, clause (i) provides that the statute is violated if a person

who drives or operates a vehicle has “a blood alcohol concentration of 0.08 percent or more by

weight by volume or 0.08 grams or more per 210 liters of breath.” Code § 18.2-266(i).

Similarly, clause (v) establishes a violation based on specific blood concentrations of cocaine,

methamphetamine, phencyclidine, or 3,4-methylenedioxymethamphetamine. But such “test

                                                -5-
results are not required to prove intoxication for prosecution under clauses (ii), (iii) or (iv) of

Code § 18.2-266.” Stevens v. Commonwealth, 46 Va. App. 234, 245 (2005) (en banc). Under

clause (iv), for instance, the violation occurs if “such person is under the combined influence of

alcohol and any drug or drugs to a degree which impairs his ability to drive or operate any motor

vehicle, engine or train safely.” Code § 18.2-266(iv). As to those clauses, the “result of a breath

analysis is but auxiliary proof which may tend to corroborate evidence of the objective

symptoms.” Brooks v. City of Newport News, 224 Va. 311, 316 (1982).

        Without such forensic testing, intoxication “is established when any person has consumed

enough alcoholic beverages [or drugs] to ‘so affect his manner, disposition, speech, muscular

movement, general appearance or behavior, as to be apparent to observation.’” Thurston v. City

of Lynchburg, 15 Va. App. 475, 483 (1992) (quoting Gardner v. Commonwealth, 195 Va. 945,

954 (1954)); accord Code § 4.1-100 (“‘Intoxicated’ means a condition in which a person has

drunk enough alcoholic beverages to observably affect his manner, disposition, speech, muscular

movement, general appearance, or behavior.”). In determining whether a defendant was under

the influence, a factfinder considers “all of the evidence of his condition at the time of the

alleged offense.” Leake v. Commonwealth, 27 Va. App. 101, 109 (1998) (quoting Brooks, 224

Va. at 315).

        “[C]ircumstantial evidence is competent and is entitled to as much weight as direct

evidence[,] provided that the circumstantial evidence is sufficiently convincing to exclude every

reasonable hypothesis except that of guilt.” Finney v. Commonwealth, 277 Va. 83, 89 (2009)

(second alteration in original) (quoting Dowden v. Commonwealth, 260 Va. 459, 468 (2000)).

“Circumstantial evidence is not viewed in isolation.” Muhammad v. Commonwealth, 269 Va.

451, 479 (2005). “While no single piece of evidence may be sufficient, the ‘combined force of

many concurrent and related circumstances, each insufficient in itself, may lead a reasonable

                                                 -6-
mind irresistibly to a conclusion [of guilt].’” Rams v. Commonwealth, 70 Va. App. 12, 37 (2019)

(alteration in original) (quoting Stamper v. Commonwealth, 220 Va. 260, 273 (1979)). “The

statement that circumstantial evidence must exclude every reasonable theory of innocence is

simply another way of stating that the Commonwealth has the burden of proof beyond a

reasonable doubt.” Vasquez v. Commonwealth, 291 Va. 232, 249-50 (2016) (quoting

Commonwealth v. Hudson, 265 Va. 505, 513 (2003)).

       Notably, Taylor Lynch does not contest his conviction for “consum[ing] alcohol while

driving.” Code § 18.2-323.1(A). So the conclusion that he was consuming alcohol while driving

is now the “law of the case.” Slusser v. Commonwealth, 74 Va. App. 761, ___ (2022) (quoting

Cromartie v. Billings, 298 Va. 284, 306 (2020)).

       Given that fact, Taylor Lynch’s behavior supports a rational conclusion that he was

“under the combined influence of alcohol and any drug or drugs to a degree [that] impair[ed] his

ability to drive or operate [a] motor vehicle . . . safely.” Code § 18.2-266(iv).3 As we said in

Lemond v. Commonwealth, 19 Va. App. 687 (1995), the “defendant’s admission that he

consumed several alcoholic beverages, together with the testimony of the arresting officer

regarding the defendant’s appearance and lack of coordination, [was] sufficient to support a

conviction for driving under the influence of alcohol.” Id. at 694.

       The factfinder had ample evidence to support the same conclusion here. Taylor Lynch

was asleep in a car in the middle of the road; the car was still in gear; and he could not explain

why he was behind the wheel but admitted that he should not have been. Upon exiting the

vehicle, he stumbled to the curb. Upon being questioned, he could not recall his birth year.



       3
          Even if his impaired condition resulted from drugs alone, rather than the combination of
drugs and alcohol, it would still violate clause (iii) of the statute, which prohibits a person from
driving a motor vehicle “while such person is under the influence of any narcotic drug or any
other self-administered intoxicant or drug of whatsoever nature.” Code § 18.2-266(iii).
                                                 -7-
When the police detained him, he began screaming and said that he could not stand up on his

own. He said he was not moving when his whole body was doing so. He exhibited rapid-eye

and body movements consistent with narcotics use. Methamphetamine and an open bottle of

malt liquor were sitting in the open-tray console beside the driver’s seat. He lost consciousness

and was still unconscious when Officer Murphy arrived at the hospital, despite attempts to rouse

him. He regained consciousness only when the nurse was about to take a blood sample, at which

point he refused all medical treatment. And at trial, he admitted that he had been driving the

vehicle for two hours before the police found him asleep in the driver’s seat, his foot on the

brake pedal.

       Viewed as a whole, these facts support the reasonable conclusion that Taylor Lynch

drove the vehicle under the influence of alcohol, drugs, or a combination of the two to a degree

that impaired his ability to operate a motor vehicle. The evidence thus sufficed to prove that he

violated Code § 18.2-266.

                     B. Possession of a Schedule I or II Controlled Substance

       Taylor Lynch also challenges his conviction for possessing a Schedule I or II controlled

substance. He claims that the prosecution failed to exclude a reasonable hypothesis of

innocence. He denies that the methamphetamine in the center console next to him was in plain

view. He says that the evidence that he was under the influence of drugs or alcohol did not prove

that he constructively possessed the methamphetamine. And he insists that he made no

statements suggesting that he knew that illegal drugs were in the center console or that he knew

the nature or character of those drugs.

       We are not persuaded.

       “Possession of a controlled substance may be actual or constructive.” Watts v.

Commonwealth, 57 Va. App. 217, 232 (2010). “Constructive possession may be established by

                                                -8-
‘evidence of acts, statements, or conduct of the accused or other facts or circumstances which

tend to show that the defendant was aware of both the presence and the character of the

substance and that it was subject to his dominion and control.’” Hall v. Commonwealth, 69

Va. App. 437, 448 (2018) (quoting Logan v. Commonwealth, 19 Va. App. 437, 444 (1994) (en

banc)). “A person’s ownership or occupancy of premises on which the subject item is found,

proximity to the item, and statements or conduct concerning the location of the item are

probative factors to be considered in determining whether the totality of the circumstances

supports a finding of possession.” Id. (quoting Wright v. Commonwealth, 53 Va. App. 266, 274

(2009)). “Circumstantial evidence is as acceptable . . . as direct evidence” to prove guilt,

especially as “it is practically the only method of proof” for elements like intent and knowledge.

Abdo v. Commonwealth, 64 Va. App. 468, 475-76 (2015) (quoting Parks v. Commonwealth, 221

Va. 492, 498 (1980)).

       To satisfy its burden of proof, the Commonwealth must exclude “every reasonable

hypothesis of innocence, that is, those ‘which flow from the evidence itself, and not from the

imagination of defendant’s counsel.’” Tyler v. Commonwealth, 254 Va. 162, 166 (1997)

(quoting Turner v. Commonwealth, 218 Va. 141, 148 (1977)). This “reasonable-hypothesis

principle,” however, “is not a discrete rule unto itself” and “does not add to the burden of proof

placed upon the Commonwealth in a criminal case.” Vasquez, 291 Va. at 249-50 (quoting

Hudson, 265 Va. at 513). The Commonwealth need not “negate what ‘could have been’ or what

was a ‘possibility.’” Nelson v. Commonwealth, 281 Va. 212, 217-18 (2011). Thus, while “a

factfinder cannot ‘arbitrarily’ choose, as between two equally plausible interpretations of a fact,

one that incriminates the defendant,” an arbitrary choice occurs “only when no rational factfinder

could believe the incriminating interpretation of the evidence and disbelieve the exculpatory

one.” Vasquez, 291 Va. at 250. “When examining an alternate hypothesis of innocence, the

                                                -9-
question is not whether ‘some evidence’ supports the hypothesis, but whether a rational

factfinder could have found that the incriminating evidence renders the hypothesis of innocence

unreasonable.” Id. (quoting Hudson, 265 Va. at 513).

       The trial court was presented with sufficient evidence to support the conclusion beyond a

reasonable doubt that Taylor Lynch constructively possessed the methamphetamine.

Taylor Lynch admitted that he had been in the vehicle for two hours. The open container of

alcohol, which he effectively concedes he had consumed, was in an open-tray console next to the

unpackaged methamphetamine. A digital scale was in between the driver’s seat and the console.

Although Taylor Lynch denied at trial that he was aware of the presence of the

methamphetamine, a factfinder is “at liberty to discount [the appellant]’s self-serving statements

as little more than lying to ‘conceal his guilt,’ and could treat such prevarications as ‘affirmative

evidence of guilt.’” Coleman v. Commonwealth, 52 Va. App. 19, 25 (2008) (first quoting

Haskins v. Commonwealth, 44 Va. App. 1, 10 (2004); then quoting Wright v. West, 505 U.S. 277,

296 (1992)). “When ‘credibility issues have been resolved by the [factfinder] in favor of the

Commonwealth, those findings will not be disturbed on appeal unless plainly wrong.’” Towler

v. Commonwealth, 59 Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13 Va. App.

296, 299 (1991)). Viewed as a whole, the circumstantial evidence here was sufficient to enable a

reasonable factfinder to conclude that Taylor Lynch was “aware of both the presence and the

character of the [methamphetamine] and that it was subject to his dominion and control.’” Hall,

69 Va. App. at 448 (quoting Logan, 19 Va. App. at 444).

                                          CONCLUSION

       We find no basis to set aside either conviction.

                                                                                            Affirmed.




                                                - 10 -